DETAILED ACTION
This office action is in response to the application filed on 07 April 2021. Claims 1-23 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 18 October 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-5, 20, and 25-26 of co-pending Application No.: 17/224,827 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, independent Claims 1, 18, and 22-23 of the instant application are broader in scope than the corresponding Claims 1, 4-5, 20, and 25-26 of co-pending Application No.: 17/224,827.
Examiner notes that the broader “device” of Claim 18, “non-transitory computer-readable storage medium” of Claim 22, and “system” of Claim 23 of the instant application are anticipated by using the “method” of Claims 1 and 4-5 of co-pending Application No.: 17/224,827 as obvious variants.
Regarding the terms “slice” and “region” recited in Claims 1, 18, and 22-23 of the instant application, there are no specific differentiations between a slice and region, since the slice and region may be the same size. Therefore, these terms as currently recited are merely a matter of semantics, in which the difference is minor.

1.	A method of decoding point cloud data, the method (Claim 1, page 84, line 1 of the claim) comprising: determining a first slice quantization parameter (QP) value for a first component of an attribute in a slice of the point cloud data (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-5 of the claim); decoding a first delta QP value for the first component of the attribute for a region in the slice (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim); determining a first region QP value for the first component of the attribute in the region from the first slice QP value and from the first delta QP value (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim); decoding a second delta QP value for a second component of the attribute for the region (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-3 of the claim); determining a second region QP value for the second component of the attribute in the region from the second delta QP value (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-5 of the claim); and decoding the point cloud data based on the first region QP value and further based on the second region QP value (Claim 1, page 84, lines 10-11 of the claim; see also Claims 4-5, pages 84-85).

18.	A device for decoding point cloud data, the device (Claim 1, page 84, line 1 of the claim; Claim 20, page 87, line 1 of the claim) comprising: memory configured to store point cloud data (Claim 20, page 87, line 2 of the claim); and one or more processors implemented in circuitry and communicatively coupled to the memory, the one or more processors being configured to (Claim 20, page 87, lines 3-4 of the claim): determine a first slice quantization parameter (QP) value for a first (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-5 of the claim; see also Claim 20, page 87, lines 5-8 of the claim); decode a first delta QP value for the first component of the attribute for a region in the slice (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim; see also Claim 20, page 87, lines 5-8 of the claim); determine a first region QP value for the first component of the attribute in the region from the first slice QP value and from the first delta QP value (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim; see also Claim 20, page 87, lines 5-8 of the claim); decode a second delta QP value for a second component of the attribute for the region (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-3 of the claim; see also Claim 20, page 87, lines 9-12 of the claim); determine a second region QP value for the second component of the attribute in the region from the second delta QP value (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-5 of the claim; see also Claim 20, page 87, lines 9-12 of the claim); and decode the point cloud data based on the first region QP value and further based on the second region QP value (Claim 1, page 84, lines 10-11 of the claim; see also Claims 4-5, pages 84-85; see also Claim 20, page 87, lines 13-14 of the claim).

22.	A non-transitory computer-readable storage medium storing instructions, which, when executed by one or more processors cause the one or more processors (Claim 1, page 84, line 1 of the claim; Claim 25, page 89, lines 1-2 of the claim) to: determine a first slice quantization parameter (QP) value for a first component of an attribute in a slice of the point cloud data (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-5 of the claim; see also Claim 25, page 89, lines 3-6 of the claim); decode a first delta QP value for the first component of the attribute for a region in the slice (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim; see also Claim 25, page 89, lines 3-6 of the claim); determine a first region QP value for the first component of the attribute in the region from the first slice QP value and from the first delta QP value (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim; see also Claim 25, page 89, lines 3-6 of the claim); decode a second delta QP value for a second component of the attribute for the region (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-3 of the claim; see also Claim 25, page 89, lines 7-10 of the claim); determine a second region QP value for the second component of the attribute in the region from the second delta QP value (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-5 of the claim; see also Claim 25, page 89, lines 7-10 of the claim); and decode the point cloud data based on the first region QP value and further based on the second region QP value (Claim 1, page 84, lines 10-11 of the claim; see also Claims 4-5, pages 84-85; see also Claim 25, page 89, lines 11-12 of the claim).

23.	A system (Claim 1, page 84, line 1 of the claim; Claim 26, page 89, line 1 of the claim) comprising: means for determining a first slice quantization parameter (QP) value for a first component of an attribute in a slice of the point cloud data (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-5 of the claim; see also Claim 26, page 89, lines 2-5 of the claim); means for decoding a first delta QP value for the first component of the attribute for a region in the slice (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim; see also Claim 26, page 89, lines 2-5 of the claim); means for determining a first region QP value for the first component of the attribute in the region from the first slice QP value and from the first delta QP value (Claim 1, page 84, lines 2-5 of the claim; Claim 4, page 84, lines 1-7 of the claim; see also Claim 26, page 89, lines 2-5 of the claim); means for decoding a second delta QP value for a second component of the attribute for the region (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-3 of the claim; see also Claim 26, page 89, lines 6-9 of the claim); means for determining a second region QP value for the second component of the attribute in the region from the second delta QP value (Claim 1, page 84, lines 6-9 of the claim; Claim 5, page 85, lines 1-5 of the claim; see also Claim 26, page 89, lines 6-9 of the claim); and means for decoding the point cloud data based on the first region QP value and further based on the second region QP value (Claim 1, page 84, lines 10-11 of the claim; see also Claims 4-5, pages 84-85; see also Claim 26, page 89, lines 10-11 of the claim).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8, 17-18, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh, US Patent Application Publication No.: 2021/0029187 A1 (please note the Provisional Application Nos.: 62/870,664, filed on 03 July 2019, 62/870,765, filed on 04 July 2019, and specifically, 62/958,271, filed on 07 January 2020, each provided cited in PTO-892), hereby Oh.
Regarding Claims 1, 18, and 22-23, Oh discloses a method, device, non-transitory computer-readable storage medium, and system of decoding point cloud data (Figs. 1, 11, and 36, and paragraphs [0218] and [0486]-[0502]), comprising:
“determining a first slice quantization parameter (QP) value for a first component of an attribute in a slice of the point cloud data (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); 
decoding a first delta QP value for the first component of the attribute for a region in the slice (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); 
determining a first region QP value for the first component of the attribute in the region from the first slice QP value and from the first delta QP value (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); 
decoding a second delta QP value for a second component of the attribute for the region (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); 
determining a second region QP value for the second component of the attribute in the region from the second delta QP value (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); and 
decoding the point cloud data based on the first region QP value and further based on the second region QP value (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).”
Regarding Claim 2, Oh discloses:
“wherein the first component of the attribute is a luma component of the point cloud data, and wherein the second component of the attribute is one or more chroma components of the point cloud data (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).”
Regarding Claim 6, Oh discloses:
“determining a second slice QP value for the second component for the slice, wherein determining the second region QP value comprises determining the second region QP value from the second delta QP value and also from the second slice QP value (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).”
Regarding Claim 8, Oh discloses:
“decoding a first syntax element representing the first delta QP value (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); and 
decoding a second syntax element representing the second delta QP value for the second component for the region by at least decoding the second syntax element separately from decoding the first syntax element (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).”
Regarding Claims 17 and 21, Oh discloses:
“presenting at least a portion of the point cloud data via a display (Fig. 1, elements 10006-10007; Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 11, and paragraph [0218]).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7, 9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Xiu et al., US Patent Application Publication No.: 2021/0337202 A1, hereby Xiu.
Oh discloses the invention substantially as claimed. Regarding Claims 7 and 20, Oh discloses:
“determine a second slice QP value for the second component for the slice from the . . . region QP value (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); and determine the second region QP value by at least determining the second region QP value from the second delta QP value and also from the second slice QP value (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; regarding the recited terms “slice” and “region”, there are no specific differentiations between a slice and region, since the slice and region may be the same size; therefore, these terms as currently recited are merely a matter of semantics, and the examiner has met the limitation; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).”
However, although Oh does not expressly disclose the claimed determining the second slice QP value from the first region QP value, Xiu does expressly disclose the following:
“determine a second slice QP value for the second component for the slice from the first region QP value (Fig. 6A-6B, and paragraphs [0005]-[0006], [0066], and [0068], disclosing the chroma QP value determination/adjustment may be based on the luma QP value and/or adjustment); and . . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh and Xiu (hereby Oh-Xiu) to modify the method, device, non-transitory computer-readable storage medium, and system of decoding point cloud data of Oh to use the claimed determining the second slice QP value from the first region QP value as in Xiu. The motivation for doing so would have been to create the advantage of improving the quality and/or experience of one or more aspects in, for example, the VR processing chain (see Xiu, Figs. 6A-6B, and paragraphs [0005]-[0006], [0028], [0066], and [0068]).
Regarding Claim 9, Oh-Xiu discloses:
“determining a slice QP offset value for the second component for the slice, determining a second slice QP value (Oh, Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs  from the first region QP value (Xiu, Fig. 6A-6B, and paragraphs [0005]-[0006], [0066], and [0068], disclosing the chroma QP value determination/adjustment may be based on the luma QP value and/or adjustment) and the slice QP offset value (Oh, Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).”
The motivation that was utilized in Claims 7 and 20 applies equally as well to Claim 9.
Regarding Claim 11, Oh-Xiu discloses:
“wherein determining the slice QP offset value (Oh, Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]) comprises applying the first region QP value to a mapping table (Xiu, paragraphs [0071] and [0092]-[0093]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh-Xiu to modify the method, device, non-transitory computer-readable storage medium, and system of decoding point cloud data of Oh to use the claimed mapping table as in Xiu. The motivation for doing so would have been to create the advantage of providing a LUT that may be used at the encoding and/or decoding, for example, such that a QP offset (e.g., the same QP offset) that is applied at the encoder may be reused at the decoder (see Xiu, paragraphs [0071] and [0092]-[0093]).
Regarding Claim 12, Oh-Xiu discloses:
“determining that a syntax element indicates that offset values for the second component are not explicitly signaled in the point cloud data (Oh, Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; paragraphs [0408], [0415], [0494] and [0497], clearly indicate that if “aps_attr_chroma_qp_offset” is not signaled, then the value is inferred to be 0 (i.e., default); see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]); and 
setting the slice QP offset value to a default value in response to determining that the syntax element indicates that the offset values for the second component are not explicitly signaled (Oh, Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; paragraphs [0408], [0415], [0494] and [0497], clearly indicate that if “aps_attr_chroma_qp_offset” .”
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Chou et al., US Patent Application Publication No.: 2017/0347120 A1, hereby Chou.
Regarding Claim 3, Oh discloses:
“wherein the first component of the attribute is a first . . . component of the point cloud data, and wherein the second component of the attribute is a second chroma component of the point cloud data (Fig. 36, and paragraphs [0010] and [0486]-[0502], specifically paragraphs [0494] and [0498]; see also Fig. 1, element 10006; see also Fig. 11, and paragraph [0218]).”
However, although Oh does not expressly disclose the claimed first chroma component, Chou does expressly disclose the following:
“wherein the first component of the attribute is a first chroma component of the point cloud data, and wherein the second component of the attribute is a second chroma component of the point cloud data (paragraph [0076]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Oh and Chou to modify the method, device, non-transitory computer-readable storage medium, and system of decoding point cloud data of Oh to use the claimed first chroma component as in Chou. The motivation for doing so would have been to create the advantage of reducing distortion of 3D video and allowing for attributes to be grouped for decoding on an attribute-by-attribute basis (see Chou, paragraphs [0028] and [0076]).
Allowable Subject Matter
Claims 4-5, 10, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose point cloud compression. For example, the following reference(s) show similar features in the claims, although not relied upon: Hur (US 2021/0104013 A1), Figs. 1-2 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482